Citation Nr: 0728904	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from February 1965 to February 
1969, from January 1972 to November 1974, and from July 1981 
to August 1994.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for bipolar 
disorder.  

The veteran also subsequently submitted claims for service 
connection for depression, post-traumatic stress disorder, 
and dementia.  Those claims were separately adjudicated by 
the RO.  The claims folders do not reflect that the veteran 
initiated appeals as to any of those additional claims.  


FINDINGS OF FACT

Bipolar disorder did not develop during the veteran's active 
military service and is not otherwise causally related to 
service.  


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO provided the veteran with 
a non-specific VCAA notice letter in January 2003, followed 
by a May 2003 VCAA letter specifically addressing the 
veteran's claims including for service connection for bipolar 
disorder, prior to the appealed December 2003 RO initial 
decision denying the claim for service connection for a 
bipolar disorder.  Additional letters in February 2005 and 
November 2005 further afforded the veteran VCAA notice, 
followed by issuance of supplemental statement of the case 
(SSOC) in March 2007.  Even if VCAA notice is not complete 
until after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or an SSOC.  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the letters in January 2003 and May 2003, the RO informed 
the veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The letters informed of bases of review for service 
connection claims.  He was also told that it was ultimately 
his responsibility to see that pertinent evidence not in 
Federal possession is obtained.  In addition, the February 
2005 and November 2005 VCAA letters requested that the 
veteran submit evidence he might have, in furtherance of his 
claim.  Thus, he was informed of the evidentiary 
underpinnings of a claim for service connection based 
incurrence in service, or presumptively based on 
manifestation of a chronic disorder within the first post-
service year.  Further, all these VCAA letters requested that 
he advise of any VA and/or private medical sources of 
evidence pertinent to his claim, and to provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claim.

The veteran's service medical records were obtained and 
associated with the claims folders, as were his post-service 
VA medical records.  Social Security Administration records 
were also obtained and associated with the claims file in 
March 2005.  The veteran reported sources of medical care 
including psychiatric care, and the RO requested records from 
identified sources, both VA and private.  The veteran provide 
authorization for records from treatment facilities, 
including College Hospital in Cerritos, California, where he 
reportedly had first received psychiatric care, for a suicide 
attempt in August 1995.  Requests were made to all facilities 
for which the veteran provided authorization to obtain 
pertinent records.  Records from College Hospital and other 
indicated sources were obtained and associated with the 
claims folders.  Records or responses were also requested 
from University Hospital and Wishard Health Services, both in 
Indianapolis, Indiana, based on the veteran's report of these 
institutions as places of employment.  The veteran was 
informed by an August 2003 letter that records or responses 
had not been received from those two sources.  

By the appealed rating action as well as by a January 2005 
SOC and March 2007 SSOC the veteran was informed of the 
evidence obtained in furtherance of his claim, and hence he 
was implicitly informed of the evidence not obtained.  

The Board notes that the RO by a November 2005 VCAA letter 
erroneously informed the veteran that he had failed to timely 
appeal the December 2003 decision denying his claim for 
service connection for a bipolar disorder.  In fact, he 
timely perfected his appeal in February 2005.  However, the 
Board finds no prejudice to the veteran's claim from this 
mistake, since the RO appropriately addressed the appealed 
claim on the merits by the March 2007 SSOC, and that SSOC 
accurately noted that a substantive appeal was received in 
February 2005.  

The veteran was not afforded a VA psychiatric examination 
specifically to address the etiology of current bipolar 
disorder as related to service.  However, because there is no 
medical evidence or corroborating evidence of injury or 
disease in service as a basis for the claim, there would be 
insufficient evidentiary basis to support a medical opinion 
causally linking a bipolar disorder to the veteran's period 
of service.  As discussed below, while the veteran in May 
2003 did contend that he attempted suicide in the Navy but 
did not report that event, and that he otherwise felt gloomy 
since Vietnam, he has not consistently made these 
allegations, and these statements are thus of insufficient 
reliability to form the basis for a medical opinion 
addressing etiology as related to service, to support his 
claim.  Accordingly, there is no reasonable possibility that 
a VA examination to address the veteran's bipolar disorder 
could further the veteran's claim.  Hence, no such 
examination is required.  38 C.F.R. § 3.159(c)(4) (2006); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
criteria as to when a VA examination is required to address a 
service-connected claim).  

The veteran was afforded the opportunity of a hearing before 
a Veterans Law Judge of the Board, by videoconference hearing 
scheduled in September 2007.  However, he failed to appear 
for that hearing.  The veteran provided no reason for his 
failure to appear, and has not otherwise indicated that he 
still desires an opportunity to address his claim including 
by hearing testimony, following that failure to appear for a 
hearing.  There is also no indication that the veteran failed 
to receive timely notice of that hearing, with notice sent in 
August 2007 to his last address of record.  The Board notes 
in this regard that "the duty to assist is not always a one-
way street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992). 

Furthermore, while VA does have a duty to assist the veteran 
(appellant) in the development of a claim, that duty is not 
limitless.  In the normal course of events, it is the burden 
of the veteran (appellant) to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The veteran and his 
authorized representative were afforded appropriate 
opportunity to address the claim, and did so by written 
submissions.  There is no indication that the veteran 
expressed any further desire to address his claim that has 
not been fulfilled.  

By the January 2005 SOC and March 2007 SSOC, the veteran was 
informed of evidence obtained in furtherance of his claim and 
evidence which might yet further his claim.  These "post-
decisional" documents issued subsequent to the issued VCAA 
notice letters meet the requirements for adequate VCAA 
notice.  See Mayfield v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  The veteran 
received notice regarding these issues in a letter issued in 
March 2006.  Moreover, since the claim herein is being 
denied, such matters are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Laws Governing Claims for Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as opposed 
to merely isolated findings or a diagnosis including the word 
"chronic." When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
 
Certain chronic diseases, such psychoses (but not neuroses), 
may be subject to service connection based on presumed 
incurrence in service if manifested to a compensable degree 
within one year subsequent to service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

III.  Claim for Service Connection for Bipolar Disorder

The veteran contends that he has had a bipolar disorder ever 
since he was hospitalized for a suicide attempt in August 
1995, within one year after his separation from service.  In 
addition, by a May 2003 submission, he contended that he 
attempted suicide while in the Navy but never reported it, 
and that he "always felt a gloom after returning from 
Vietnam."

The veteran has a considerable length of active service in 
three periods, with service medical records obtained and 
associated with the claims folders.  These service medical 
records do not show any complaints, findings, assessments, 
treatments, or diagnoses of any psychiatric disorder.  No 
psychiatric illness was identified upon his service 
separation examination in February 1994.  Upon a post-service 
VA general examination for compensation purposes in April 
1995, the veteran did not complain of psychiatric symptoms, 
and no psychiatric condition was identified by the examiner.  

The veteran has contended that he was assessed with a bipolar 
disorder beginning from a hospitalization at College Hospital 
in Cerritos, California, in August 1995, within his first 
post-service year, for a suicide attempt.  Records from that 
facility were obtained, showing a hospitalization beginning 
at the end of July 1995, with a diagnosis upon that 
hospitalization of "bipolar disorder, mixed, without 
psychotic features."  Subsequent VA and private medical 
records, including as obtained from SSA, are contained within 
the claims folder, and these also reflect a diagnosis of 
bipolar disorder with a history of bipolar or depressive 
illness beginning in July or August of 1995.  Records of 
psychiatric care at Christ Hospital in Oak Lawn, Illinois, 
beginning in 1997, reflect a diagnosis of depression or 
bipolar disorder.  This history of post-service psychiatric 
illness was noted upon VA general examination for 
compensation purposes in September 2003.  

The veteran's contention of a suicide attempt in service 
cannot be verified without documentation.  Post-service 
records in the years immediately subsequent to service 
contain no reference to any reported suicide attempt in 
service.  Medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); See Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence). 

Thus, the veteran is competent to support his claim with his 
report of a suicide attempt in service in the Navy, or his 
report of feeling gloomy since his return from Vietnam.  
However, the veteran has not consistently made these 
contentions, at times stating that his bipolar disorder began 
with his August 1995 hospitalization.  In the absence of a 
consistent narrative on the veteran's part regarding the 
onset of bipolar disorder or symptoms of bipolar disorder, 
the Board finds that the veteran's uncorroborated statement 
regarding gloominess or a suicide attempt in service can be 
afforded exceedingly little weight in the Board's weighing of 
the evidence.  These inconsistent contentions are far 
outweighed by the absence of medical evidence in service of 
any psychiatric complaints, symptoms, or conditions, and the 
absence of medical opinion evidence indicative of a causal 
link to service.  38 C.F.R. § 3.303(a); Espiritu; Jandreau.   

Moreover, the veteran has not established that he has any 
expertise in the field of psychology, despite his work in the 
nursing field, to qualify him to identify those alleged in-
service conditions as medically linked to his bipolar 
disorder.  Even accepting, for the purpose of this decision, 
that he did attempt suicide in service, the record does not 
cast any light on whether a situational reaction, an 
emotional impulse, or some other cause could have possibly 
precipitated a suicide attempt without a bipolar disorder 
being present at the time.  Subjectively 'feeling gloomy' is 
also not shown by the record to establish the presence of 
mental illness. 

In addition, there is no documentation of a psychosis within 
the first post-service year, nor is there even a contention 
of a diagnosis of a psychosis within the first post-service 
year.  Neuroses, unlike psychoses, are not entitled to a 
first-year-post-service presumption for service connection.  
38 C.F.R. §§ 3.307, 3.309. 

Absent any documented evidence of a psychiatric disorder in 
service, or of cognizable (medical) evidence of a causal link 
between claimed bipolar disorder and service, or of 
continuity of symptoms beginning in service, or of a 
psychosis present within the first post-service year, the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bipolar disorder on 
a direct basis, and is otherwise against any associated 
psychosis on a first-year-post-service presumptive bases.   
38 C.F.R. §§ 3.303, 3.307, 3.309.  

The preponderance of the evidence is against the claim, and, 
therefore, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bipolar disorder is denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


